Case 1:19-cv-01401-NYW Document 1 Filed 05/16/19 USDC Colorado Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No.

UNITED STATES OF AMERICA,

              Plaintiff,

v.

1.     2014 THOR MAJESTIC 28A MOTORHOME 1FDXE4FS2DDA31230,

           Defendant.
_____________________________________________________________________

              VERIFIED COMPLAINT FOR FORFEITURE IN REM
_____________________________________________________________________

       The United States of America, by and through United States Attorney Jason R.

Dunn and Assistant United States Attorney Tonya S. Andrews, pursuant to Supplemental

Rules for Admiralty, Maritime and Asset Forfeiture Claims G(2), states:

                               JURISDICTION AND VENUE


       1.     The United States of America (the AUnited States@) has commenced this

action pursuant to the civil forfeiture provisions of 21 U.S.C. § 881(a)(4), seeking forfeiture

of defendant property based upon violations of 21 U.S.C. ' 801 et seq. This Court has

jurisdiction under 28 U.S.C. '' 1345 and 1355.

       2.     Venue is proper under 21 U.S.C. ' 881(j) and 28 U.S.C. ' 1395, as the

defendant property is located, and the acts described herein occurred, in the District of

Colorado.

                                 DEFENDANT PROPERTY

       3.     2014 Thor Majestic 28A Motorhome 1FDXE4FS2DDA31230, (“defendant

Motorhome”) seized from Rostyslav Vinarov on December 13, 2018, and currently in the
                                              1
Case 1:19-cv-01401-NYW Document 1 Filed 05/16/19 USDC Colorado Page 2 of 5




custody of the United States Marshal Service.

                          FACTUAL BASIS FOR FORFEITURE

       4.     On December 13, 2018, Colorado State Patrol (CSP) conducted a traffic

stop on defendant Motorhome.

       5.     When the traffic stop occurred, Rostyslav Vinarov was sitting in the driver’s

seat of defendant Motorhome. The CSP officer asked Vinarov for his license, registration,

and proof of insurance. Vinarov agreed and fumbled to find the paperwork. The officer

noticed that Vinarov seemed nervous and had a hard time finding some of the documents.

       6.     The officer talked to Vinarov while he was looking for his documentation.

The officer asked Vinarov if defendant Motorhome was a new purchase, and Vinarov

answered yes. The officer asked to see the title of the defendant Motorhome and Vinarov

provided it to him.

       7.     While the officer was waiting for Vinarov to locate his vehicle information, a

male voice began speaking to Vinarov from behind a curtain that separated the cab of

defendant Motorhome from the living quarters in the back.          The voice belonged to

Aleksandr Kon.

       8.     The CSP officer walked back to his patrol vehicle with the title to run a check

on defendant Motorhome. The officer compared the mileage on the title to the current

mileage and determined that approximately thirty thousand miles had accumulated on the

vehicle in the three months since Vinarov had purchased it.

       9.     The CSP officer returned to defendant Motorhome and asked Vinarov and

Kon to step out of the vehicle and wait off to the side of the road. The officer asked

Vinarov if there were any drugs inside the motorhome or if there were any large amounts



                                             2
Case 1:19-cv-01401-NYW Document 1 Filed 05/16/19 USDC Colorado Page 3 of 5




of currency, and Vinarov said no.

      10.       The CSP officer asked Vinarov if he consented to a search of the vehicle,

but Vinarov denied consent. The CSP officer returned to his patrol vehicle to get his K9

and conduct and open-air sniff. The K9 alerted to the odor of narcotics at the rear of

defendant Motorhome.

      11.       When agents searched of the vehicle, they found twelve duffel bags in the

back of defendant Motorhome. The duffel bags were filled with vacuum-sealed bags

containing approximately 390 pounds of marijuana in total.

      12.       Officers also discovered $2,620.00 in United States currency rubber

banded in a leather bag in the back of the vehicle.

      13.       Vinarov was charged in Mesa County with Possession of Over 50 Pounds

of Marijuana with Intent to Distribute, 2018CR2452.

      14.       Kon was also was charged in Mesa County with Possession of Over 50

Pounds of Marijuana with Intent to Distribute, 2018CR2450.

      15.       The defendant Motorhome was purchased from Cruise America in Las

Vegas, Nevada by Vinarov on July 14, 2018, for a total price of $29,681.75, which was

paid in cash.

      16.       On September 24, 2018, Vinarov obtained a Florida title and Florida vehicle

registration plate – KMFT11, with an address of 6790 NW 196th Street, Apartment 502,

Hialeah, Florida for the defendant Motorhome. Vinarov had a California driver’s license

with an address of 3751 Scadlock Lane, Sherman Oaks, California.




                                              3
Case 1:19-cv-01401-NYW Document 1 Filed 05/16/19 USDC Colorado Page 4 of 5
Case 1:19-cv-01401-NYW Document 1 Filed 05/16/19 USDC Colorado Page 5 of 5




                              FIRST CLAIM FOR RELIEF

       17.    The Plaintiff repeats and incorporates by reference the paragraphs above.

       18.    By the foregoing and other acts, defendant Thor Majestic Motorhome

constitutes a vehicle used or intended to be used to transport or facilitate the

transportation, sale, receipt, possession, or concealment of a controlled substance, and

is therefore forfeitable to the United States pursuant to 21 U.S.C. § 881(a)(4).

       DATED this 16th day of May, 2019.


                                                 Respectfully submitted,

                                                 JASON R. DUNN
                                                 United States Attorney

                                            By: s/ Tonya S. Andrews
                                                Tonya S. Andrews
                                                Assistant United States Attorney
                                                1801 California Street, Suite 1600
                                                Denver, Colorado 80202
                                                Telephone: (303) 454-0100
                                                Fax: (303) 454-0402
                                                E-mail: tonya.andrews@usdoj.gov
                                                Attorney for Plaintiff




                                             5
